DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.         This office action is in response to the RCE filed 05/10/2021.
3.	Claims 1-24 are pending in the case. Claims 1, 9 and 17 are independent claims.
4.	Claims 1-6, 8, 9, 14, 16, 17, 22 and 24 have been amended.
5.	No claims are added or canceled herein.
6.	The office action is made Non-Final.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.    Claims 1-5, 7, 9-13, 15, 17-21 and 23 are rejected under 35 U.S.C.103 as being unpatentable over Morean et al (US 20170017971 A1) in view of JIN et al (US 20120016875 A1) and further in view of Beausoleil et al (US 20150281156 A1).
11.	Regarding claim 1 (Currently amended), Morean teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for providing a recommendation for subscribing to or unsubscribing from an electronic communication (Fig 9), the method comprising: 
	obtaining information related to actions of a user with respect to electronic communications of the user ([0004], [0007], [0018], [0039]-[0040], customers can make a comment (information related to actions of a user) on the marketer's product page or send an electronic communication such email to the marketer (user actions/activity trucked by the marketing system with respect to electronic communications of the user), the keyword-level sentiment analysis will determine and predict the intent/ interest/sentiment of the customer toward a product); 
	Determining one or more categories of the electronic communications ([0039]-[0040], [0055], the category of the electronic communication is Marketing Email/communication associated with a given product); 
determining a state of the user based on the information related to the actions of the user ([0055], “Based on the un-subscription probability (take into account a context of a customer's postings and communications with a product supplier and the customer's interactions with the supplier's web site in order to assign an un-subscription probability to the customer, the customer can be categorized as someone to send marketing communications to.  The un-subscription probability can also be used to determine if marketing communications should not be sent to the customer (state of the user is either below to a category of user to send him notification or not).  This determination can be temporary and based on a periodically calculated un-subscription probability. “see also [0057]-[0059], [0063] and [0095]), 
wherein the state is a first state indicating that the user expresses an interest in receiving additional electronic communications associated with at least one of the one or more categories based on one or more current interests of the user estimated from the actions of the user ([0055], [0057]-[0059], [0062]-[0066] “a customer's un-subscription probability is based on the customer's interactions on the marketer's website, actions tracked via web tracking, and clicking on a link in an email, which can be tracked via email tracking” and [0095], based on the un-subscription probability, the state of the user is a first state (Subscribe state with higher subscription probability) or second state (unsubscribe state with lower subscription probability),
Therefore when the customer clicked on an email with a link to a product site for a smartphone (received electronic communications) and remained on the smartphone product page while spending considerable time and reading all the information related to the smartphone (the user expresses an interest in receiving additional electronic communications associated with at least one of the one or more categories based on one or more current interests of the user estimated from the actions of the user). In this embodiment, the `context of the promotional email` (e.g., the email with the link to the smartphone product site) and the `context of the customer website visit after clicking the link` (user interest) are both taken into account when assigning a un-subscription probability based on a link selected in the promotional email. Also consider a Facebook.RTM.  User who has purchased a product and posted a highly positive comment for the product on Facebook.RTM (the user expresses an interest in receiving additional electronic communications associated with at least one of the one or more categories based on one or more current interests of the user estimated from the actions of the user).  At this point, an embodiment will assign a lower probability of un-subscribing to this customer.  This is done to correlate the positive sentiment in the mind of this customer/purchaser with a reduced likelihood that the customer will unsubscribe to marketing communications associated with the product (interest in receiving additional electronic communications associated with at least one of the one or more (marketing product) categories); 
or a second state indicating that the user lacks an interest in one or more received electronic communications ([0055], [0057]-[0059], [0062]-[0066] and [0095], based on the un-subscription probability), the state of the user is a first state (Subscribe state with higher subscription probability) or second state (unsubscribe state with lower subscription probability), (the state of the user is either below to a category of user to send him notification or not);
Morean further teaches providing a subscribe recommendation for subscribing to electronic communications associated with the at least one of the one or more categories in response to determining that the state is the first state, wherein the subscribe recommendation includes links of candidate subscriptions, each of which is capable of being acted on by the user to subscribe to a corresponding candidate subscription and is determined based on a similarity between a feature vector describing features of the user and a feature vector describing features of a sender of each candidate subscription ([0053], Fig 4 steps 415-445, “the email tracking trucks for each product feature F sentiment towards the feature in customer emails, postings, comments, and survey responses (a feature vector describing features of the user (the characteristics of customers who clicked on a link)) and compares it with the threshold un-subscription score, the threshold can be specified by a marketer as a maximum un-subscription score or a maximum un-subscription probability percentage as per [0019].”, and [0129]-[0167]);
providing an unsubscribe recommendation comprising one or more links for unsubscribing from electronic communications similar to the one or more received electronic communications in response to determining that the state is the second state (Fig 4, steps 430-435, [0159], [0002], [0018]-[0019], [0021], [0025], [0053], email tracking can be used to collect information when the customers opened previous emails, and the characteristics of customers who clicked on a link provided in the email in order to unsubscribe from future marketing emails).
Also JIN explicitly teaches providing a subscribe recommendation for subscribing to electronic communications associated with the at least one of the one or more categories in response to determining that the state is the first state, wherein the subscribe recommendation includes links of candidate subscriptions, each of which is capable of being acted on by the user to subscribe to a corresponding candidate subscription and is determined based on a similarity between a feature vector describing features of the user and a feature vector describing features of a sender of each candidate subscription ([0056]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in JIN’s system into Morean’s and by incorporating JIN into Morean because both system are related to product recommendation would personalize data searches utilizing social activities.
Further Beausoleil explicitly teaches  providing an unsubscribe recommendation comprising one or more links for unsubscribing from electronic communications similar to the one or more received electronic communications in response to determining that the state is the second state (See Fig 4C and [0125], Message management service 200 can detect a pattern in which the user consistently deletes newsletter messages for a particular subscription without reading them (the state of the user is determined as a second state). message management service 200 can detect that the messages that would be deleted by the rule provide unsubscribe instructions (an unsubscribe recommendation) and can prompt the user to unsubscribe from the newsletter rather than just deleting the messages.  If the user accepts the prompt, message management service 200 can automatically generate a request to unsubscribe based on the instructions in the messages. As another example, in some embodiments, message management service 200 can detect a pattern in the user's unsubscribing behavior (e.g., the user consistently sends unsubscribe messages in response to newsletter-type messages having certain features) and can create a rule to suggest unsubscribing from other newsletter-type messages having those features.  When the rule applies, message management service 200 can send the message to client 202 together with action metadata indicating that the user should be prompted to unsubscribe.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Beausoleil’s system into Morean and JIN combined system and by incorporating Beausoleil into Morean and JIN combined system because all system are related to product recommendation would allow users to better manage their messages are therefore desirable.

12.	Regarding claim 2 (Previously presented), Morean, JIN and  Beausoleil teach the invention as claimed in claim 1 above and further Morean teaches wherein determining the state of the user comprises: determining the state of the user to be the second state based on the confidence score for each of the one or more categories of the electronic communications, wherein the actions of the user comprise at least one of: batch delete ([0059]), batch archive, spam vote, delete without reading ([0059], “a customer deletes a promotional email without opening”), or a raw unsubscription in response to  the user clicking an unsub link in an electronic communication ([0053], “email tracking can be used to collect information when the customers opened previous emails, and the characteristics of customers who clicked on a link provided in the email in order to unsubscribe from future marketing emails”, see also [0154]). 13.	Regarding claim 3 (Previously presented), Morean, JIN and  Beausoleil teach the invention as claimed in claim 1 above and further Morean teaches wherein determining the state of the user comprises: determining the state of the user to be the first state based on a confidence score for each of the one or more categories of the electronic communications, wherein the actions of the user comprise the actions performed over the electronic communications, time spent over the electronic communications, or the actions of the user performed over the electronic communications and time spent over the electronic communication ([0055], [0057]-[0059], [0063] and [0095], Subscribe state with higher subscription probability, [0061] “opening a link from a promotional email (electronic communication), carefully read all information”, see also [0063], “clicking on a link in an email”, [0061], time spent, see also [0063], “spending more time on a marketer's site, which signifies higher interest and therefore that customer gets a lower un-subscription probability”). 14.	Regarding claim 4 (Previously Presented), Morean, JIN and  Beausoleil teach the invention as claimed in claim 1 above and further Morean teaches wherein the electronic communication comprise messages related to the user, the method further comprises: classifying offline the messages into various categories, wherein the state of the user is determined based on the various categories that the messages were classified into and the various categories comprise the one or more categories ([0039]-[0040], [0055], the category of the electronic communication/messages is Marketing Email/communication associated with a given product) ([0055], “Based on the un-subscription probability (take into account a context of a customer's postings and communications with a product supplier and the customer's interactions with the supplier's web site in order to assign an un-subscription probability to the customer.), the customer can be categorized as someone to send marketing communications to (state of the user).  The un-subscription probability can also be used to determine if marketing communications (the category of electronic communication) should not be sent to the customer.  This determination can be temporary and based on a periodically calculated un-subscription probability. “see also [0057]-[0059], [0063] and [0095]). 
15.	Regarding claim 5 (Previously Presented), Morean, JIN and  Beausoleil teach the invention as claimed in claim 1 above and further Morean teaches wherein in response to determining that the state is the first state, the method further comprises: determining user information of the user; obtaining user feedback from the user regarding previous recommendations based on the user information ([0030]-[0038], [0039], [0075], receiving user sentiment/action (feedback) toward the product (recommendation), its features, and any service related issues mentioned in the communication.); and determining features related to user subscribing based on at least one of the user information, the user feedback, or the electronic communications, wherein the sudscribe recommendation is determined based on at least one of the user information, the user feedback or the features ([0055], “Based on the un-subscription probability “a confidence score” (take into account a context of a customer's postings and communications with a product supplier and the customer's interactions with the supplier's web site (feature related to user) in order to assign an un-subscription probability to the customer, the customer can be categorized as someone to send marketing communications to.  The un-subscription probability can also be used to determine if marketing communications should not be sent to the customer.  This determination can be temporary and based on a periodically calculated un-subscription probability. “see also [0057]-[0059], [0063] and [0095]). 16.	Regarding claim 7 (Previously presented), Morean, JIN and  Beausoleil teach the invention as claimed in claim 1 above and further Morean teaches wherein in response to determing that the state is the cleaning state, the method further comprises: determining user information of the user; obtaining user feedback from the user regarding previous recommendations based on the user information ([0030]-[0038], [0039], [0075], receiving user sentiment/action (feedback) toward the product, its features, and any service related issues mentioned in the communication.); determining features related to user unsubscribing based on at least one of the user information, the user feedback or the electronic communications ([0055], see also [0057]-[0059], [0063] and [0095]); and determining unsubscribability for each of the electronic communications related to the second state based on at least one confidence score for a corresponding category of the electronic communication, the features, the user information or the user feedback ([0042] and [0055]). 
17.	Regarding claims 9-13 and 15 those claims recite computer system performs the method of claims 1-5 and 7 respectively and are rejected under the same rationale.

18.	Regarding claims 17-21 and 23 those claims recite a non-transitory machine-readable medium having information recorded thereon for performing the method of claims 1-5 and 7 respectively and are rejected under the same rationale.

19.    Claims 6, 8, 14, 16, 22 and 24 are rejected under 35 U.S.C.103 as being unpatentable over Morean et al (US 20170017971 A1) in view of JIN et al (US 20120016875 A1) and Beausoleil et al (US 20150281156 A1) as claimed in claim 1 above and further in view of Johnson et al (US 20090076884 A1).
20.	Regarding claim 6 (Currently amended), Morean, JIN and  Beausoleil teaches the invention as claimed in claim 5 above and further Morean teaches analyzing the information related to the actions of the user based on the one or more categories ([0004], [0007], [0018], [0039]-[0040], customers can make a comment on the marketer's product page or send an electronic communication such email to the marketer (user actions/activity trucked by the marketing system), the keyword-level sentiment analysis will determine and predict the intent/ interest/sentiment of the customer toward a product); wherein each of the plurality of candidate subscriptions comprises a link for subscribing to a corresponding candidate subscription of the plurality of candidate subscriptions ([0053], [0059]-[0060], [0065], “the email tracking rule can also enables a marketer to decrease an un-subscription probability when the customer opens a promotional email and clicks on the link in the email in order to visit the marketer's site.” [0094] and [0170]). 
Morean, JIN and  Beausoleil did not specifically teaches determining a plurality of candidate subscriptions capable of being subscribed to by the user based on the confidence score for each of the one or more categories; wherein the confidence score is further determined based on the features; generating a list of ranked candidate subscriptions based on the plurality of candidate subscriptions and their respective confidence scores, wherein the list of ranked candidate subscriptions comprises the link for subscribing for each of the plurality of candidate subscriptions; and generating a presentation instruction for causing the list of ranked candidate subscriptions to be presented based on their respective confidence scores, wherein the list of ranked candidate subscriptions is provided together with the presentation instruction.
However Johnson teaches determining a plurality of candidate subscriptions capable of being subscribed to by the user based on the confidence score for each of the one or more categories; wherein the confidence score is further determined based on the features ([0031], offers for a particular product or service are the plurality of candidate subscribe recommendations); 
generating a list of ranked candidate subscriptions based on the plurality of candidate subscriptions and their respective confidence scores, wherein the list of ranked candidate subscriptions comprises the link for subscribing for each of the plurality of candidate subscriptions ([0031], offers are ranked based on an arbitrating value, and the aggregate score is used as the arbitrating value in ranking offers); and 
generating a presentation instruction for causing the list of ranked candidate subscriptions to be presented based on their respective confidence scores, wherein the list of ranked candidate subscriptions is provided together with the presentation instruction ([0031]-[0032], [0175], offer display rank). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Johnson’s system into Morean, JIN and Beausoleil combined system and by incorporating Johnson into Morean. Jin and Beausoleil combined system because all system are related to product recommendation would improve the cross-selling products and services across an enterprise.

21.	Regarding claim 8 (Currently amended), Morean, JIN and Beausoleil teaches the invention as claimed in claim 7 above. Morean and  Beausoleil did not specifically teaches determining a plurality of candidate unsubscribe recommendations based on the unsubscribability for each of the electronic communications, wherein each of the plurality of candidate unsubscribe recommendations comprises a link that, when acted upon, causes a user to be unsubscribed from a subscription associated with the link; generating a list of ranked unsubscribe recommendations based on the plurality of candidate unsubscribe recommendations and their respective confidence scores wherein the list of ranked unsubscribe recommendations comprise the link associated with each of the plurality of candidate unsubscribe recommendations; and generating a presentation instruction for causing the list of ranked unsubscribe recommendations to be presented based on their respective confidence scores, wherein the list of ranked unsubscribe recommendations are provided together with the presentation instruction.
However Johnson teaches determining a plurality of candidate unsubscribe recommendations based on the unsubscribability for each of the electronic communications, wherein each of the plurality of candidate unsubscribe recommendations comprises a link that, when acted upon, causes a user to be unsubscribed from a subscription associated with the link; generating a list of ranked unsubscribe recommendations based on the plurality of candidate unsubscribe recommendations and their respective confidence scores wherein the list of ranked unsubscribe recommendations comprise the link associated with each of the plurality of candidate unsubscribe recommendations; and generating a presentation instruction for causing the list of ranked unsubscribe recommendations to be presented based on their respective confidence scores, wherein the list of ranked unsubscribe recommendations are provided together with the presentation instruction (the mapping used for claim 6 is applied her). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Johnson’s system into Morean, JIN and Beausoleil combined system and by incorporating Johnson into Morean. Jin and Beausoleil combined system because all system are related to product recommendation would improve the cross-selling products and services across an enterprise.

25.	Regarding claims 14 and 16 those claims recite computer system performs the method of claims 6 and 8 respectively and are rejected under the same rationale.

26.	Regarding claims 22 and 24 those claims recite a non-transitory machine-readable medium having information recorded thereon for performing the method of claims 6 and 8 respectively and are rejected under the same rationale.

Respond to Amendments and Arguments
27.	Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
28.	 Applicant has amended the claims to add new features and argued that Neither Moreau nor Beausoleil teach or suggest the amended claims.

29.	Applicant’s 35 U.S.C. § 103 arguments on the claims has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169